TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2015



                                     NO. 03-12-00808-CR


                               Andre Demar Gipson, Appellant

                                               v.

                                  The State of Texas, Appellee




         APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PEMBERTON, GOODWIN, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s judgment of conviction but that there was error requiring correction. Therefore, the

Court modifies the trial court’s judgment as follows: to change the phrase “29.03 Health and

Safety Code” to “29.03 Penal Code;” and to reflect that appellant pleaded true to an enhancement

allegation. The judgment, as modified, is affirmed. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.